DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a thyristor starter used to start a synchronous machine comprising at least: A converter for converting AC power into DC power, a DC reactor for smoothing the outputted DC power, and an inverter, including thyristors, for converting the smoothed DC power into an AC power with variable frequency that supplied to the synchronous machine in combination with a controller that controls the firing phase of a thyristor in the inverter, wherein the starter accelerates the synchronous machine by using two modes of operation, in the first mode, the starter commutates the inverter intermittently setting DC output current of the converter to zero, and in the second mode, the starter commutates the inverter by induced voltage of the synchronous machine, and during a first time period from the start of the second mode to arrival of the induced voltage to a predetermined value, a phase control angle of the inverter is modified such as a value of said angle becomes larger as the speed of the synchronous machine becomes higher.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846